                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                                    1:18-cv-336-MOC

LYNN STEINER,                             )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
ANDREW SAUL,                              )
Acting Commissioner of Social Security,   )
                                          )
                  Defendant.              )
_________________________________________ )

       THIS MATTER is before the Court on Plaintiff’s Consent Motion for Attorney Fees

(#17). The parties have agreed that the Commissioner of Social Security should pay $5,400.00,

in full and final settlement of all claims arising under the Equal Access to Justice Act (“EAJA”).

See 28 U.S.C. § 2412(d).

       It is therefore ORDERED that the Commissioner of Social Security shall pay Plaintiff

$5,400.00, in full satisfaction of all claims arising under the EAJA, 28 U.S.C. § 2412(d). Upon

payment, this case shall be dismissed with prejudice. If the award to Plaintiff is not subject to

the Treasury Offset Program, payment will be made by check payable to Plaintiff’s counsel,

Charlotte Hall, and sent to her office at P.O. Box 58129, Raleigh, North Carolina 27658, in

accordance with Plaintiff’s assignment to her attorney of her right to payment of attorney’s fees

under the EAJA. If the payment is subject to offset, any remaining fee will be made payable to

Plaintiff and mailed to Plaintiff’s counsel’s office address.


 Signed: July 26, 2019
